Citation Nr: 1300763	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  09-01 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of left foot cold injury.

2.  Entitlement to service connection for residuals of urinary tract infection (UTI).

3.  Entitlement to service connection for hypertension, to include as secondary to premature ventricular contractions.

4.  Entitlement to service connection for a left hand disorder, to include arthritis.

5.  Entitlement to an initial increased rating for major depressive disorder, currently rated 30 percent disabling.

6.  Entitlement to an initial increased rating for premature ventricular contractions, currently rated 10 percent disabling.

7.  Entitlement to an initial compensable rating for residuals of left thumb injury.

8.  Entitlement to an initial compensable rating for status post repair of extensor hallucis longus tendon.

9.  Entitlement to an initial compensable rating for hemorrhoids.

10.  Entitlement to an initial compensable rating for alopecia areata.

11.  Entitlement to an initial compensable rating for headaches.

12.  Entitlement to an initial increased rating for Raynaud's phenomenon, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Specifically, a June 2007 rating decision denied entitlement to service connection for residuals of left foot cold injury; residuals of UTI; hypertension; residuals of left hand disability, to include arthritis; and granted entitlement to service connection for major depressive disorder, assigning a 30 percent disability rating; premature ventricular contractions, assigning a 10 percent disability rating; residuals of left thumb injury, assigning a noncompensable rating; status post repair of extensor hallucis longus tendon, assigning a noncompensable rating; hemorrhoids, assigning a noncompensable rating; alopecia areata, assigning a noncompensable rating; and, headaches, assigning a noncompensable rating.  In February 2008, the Veteran filed a notice of disagreement with regard to the denials of service connection and the disability ratings assigned.  A statement of the case was issued in December 2008 and a substantive appeal was received in January 2009.

A December 2008 rating decision granted entitlement to service connection for Raynaud's phenomenon, assigning a 10 percent disability rating.  In January 2009, the Veteran filed a notice of disagreement with the disability rating assigned.  A statement of the case was issued in October 2009 and a substantive appeal was received in November 2009.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2012; the transcript is of record.  At such time, additional VA treatment records dated through July 2012 were associated with the Veteran's Virtual VA file and she waived RO consideration of such evidence.  38 C.F.R. 
§ 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

At the Board hearing, the issue of entitlement to service connection for residuals of venereal disease, to include Chlamydia, was raised, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a left foot disorder and hypertension, and entitlement to initial increased ratings for major depressive disorder and residuals of left thumb injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  The Veteran does not have residuals of UTI during the appeal period.

2.  The Veteran does not have a left hand disorder, to include arthritis, separate and distinct from her service-connected Raynaud's phenomenon and residuals of left thumb injury during the appeal period.

3.  Premature ventricular contractions is not manifested by workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, and there have been no objective findings of cardiac hypertrophy or dilatation on ECG, echocardiogram, or X-ray.  

4.  Status post repair of extensor hallucis longus tendon is manifested by no more than a moderate foot injury with objective findings of pain, tenderness, and an inability to bend the right great toe.

5.  The Veteran's hemorrhoids are not productive of large or thrombotic hemorrhoids which are irreducible with excessive redundant tissue.  

6.  Alopecia areata is manifested by hair loss only affecting the scalp and face.

7.  Headaches are not manifested by characteristic prostrating attacks averaging one in 2 months over the last several months and do not result in severe economic inadaptability. 

8.  For the period prior to July 17, 2008, the Veteran's Raynaud's phenomenon is not manifested by characteristic attacks occurring four to six times per week, or subjective complaints or objective findings of digital ulcers.  

9.  For the period from July 17, 2008, the Veteran's Raynaud's phenomenon is manifested by characteristic attacks occurring at least daily, but with no subjective complaints or objective findings of digital ulcers.  


CONCLUSIONS OF LAW

1.  Residuals of UTI was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  A left hand disorder, to include arthritis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  The criteria for an initial disability rating in excess of 10 percent for premature ventricular contractions have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.100, Diagnostic Codes 7000-7007, 7011, 7015-7020 (2012). 

4.  The criteria for an initial 10 percent disability rating, but no higher, for status post repair of extensor hallucis longus tendon have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2012).

5.  The criteria for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2012).

6.  The criteria for an initial compensable rating for alopecia areata have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7831 (2012).

7.  The criteria for an initial compensable rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2012).

8.  For the period prior to July 17, 2008, the criteria for an initial disability rating in excess of 10 percent for Raynaud's phenomenon have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7117 (2012). 

9.  As of July 17, 2008, the criteria for an initial 40 percent disability rating, but no higher, for Raynaud's phenomenon have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7117 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Prior to separation from service, in January 2007 the Veteran filed her formal claim for compensation.  In January 2007, the Veteran was issued VCAA notice prior to issuance of the June 2007 rating decision.  Such letter advised the Veteran of the evidence and information necessary to substantiate her service connection claim as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Since the issues of entitlement to assignment of an initial increased ratings are downstream issues from that of the award of service connection (for which the January 2007 letter was duly sent), additional VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate her service connection claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter has clearly advised the Veteran of the evidence necessary to substantiate her claims.

The Board acknowledges that the Court provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any event, Vazquez-Flores was limited to claims involving increased ratings, and is not applicable to claims, such as the one in this matter, involving an appeal of the initial ratings assigned following a grant of service connection.  Moreover, the Court has held that in a claim for an increased initial evaluation after the claim for service connection has been substantiated and allowed, as is the situation in this case, further notice is not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, Vazquez notice was issued to the Veteran in May 2008 and January 2009.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment and personnel records, post-service VA outpatient treatment records, and lay statements and testimony of the Veteran.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Virtual VA claims file contains VA outpatient treatment records dated from August 1, 2009 to July 30, 2012, and in a July 2012 signed submission the Veteran waived AOJ consideration of this evidence.  Otherwise there are no additional documents in the Virtual VA file not already contained in the paper claims file.  In January 2007, the Veteran acknowledged receipt of VCAA notice and indicated that she had no further information or evidence to substantiate her claim.  There is no indication of relevant, outstanding records which would support the Veteran's service connection and initial increased rating claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

The Veteran was afforded VA examinations in March 2007 and February 2011 pertaining to all of the issues discussed below, and was afforded additional VA examinations in July 2008 and August 2008 pertaining to Raynaud's phenomenon.  Relevant to the Veteran's service connection claims, the Board finds that such VA examinations are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include her service treatment records; and a physical examination.   Pertinent to her initial rating claims, neither the Veteran nor her representative have alleged that such examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they includes an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's claims and no further examination is necessary.

In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2)  (2010) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Relevant to the Veteran's service connection claims, during the hearing, testimony was solicited regarding the service incurrence of her alleged disabilities, continuity of symptomatology, the existence of a current disabilities, and a nexus between such disabilities and service.   Relevant to the increased initial claims, testimony regarding the current severity of such disabilities and the impact they have on her daily life and employment was offered.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the premature ventricular contractions; status post repair of extensor hallucis longus tendon; hemorrhoids; alopecia areata; headaches; UTI; left hand arthritis; and, Raynaud's phenomenon issues on appeal.

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

UTI

An April 1998 service treatment record reflects the Veteran's complaints of bladder infection to include frequency of urination.  The assessment was cystitis.  

A March 2001 service treatment record reflects complaints of a bladder infection to include frequent urination.  The assessment was cystitis.  A week later it was noted that she had complicated (resistant) urinary tract infection.  

In March 2007, the Veteran underwent a VA examination.  The Veteran reported that she had a UTI in 1992 which was treated and resolved.  She had two similar episodes with the last in 2003 which were also treated and resolved.  These were acute and transient episodes resolving with the use of antibiotics and no residuals were noted.  The examiner diagnosed UTI, acute and transient with no residuals.  

Post-service treatment records do not reflect any complaints or treatment for a UTI.  A February 2011 VA general examination report reflects no history of repetitive urinary tract infection.  

At the Board hearing, the Veteran complained of a vaginal discharge.  She asserted that her symptoms were due to a sexually transmitted disease, specifically chlamydia, which was contracted during service.  She also stated that she believed her symptoms experienced during service which were associated with a UTI were actually due to chlamydia.  The Board has referred a claim of service connection for a venereal disease, specifically Chlamydia, to the AOJ for initial adjudication.  

While acknowledging the diagnosed cystitis and UTI in service, the Board finds that the preponderance of the evidence is against a finding that the Veteran has residuals of UTIs.  As detailed, the VA examination report does not reflect any residuals and the post-service medical evidence does not reflect residual symptomatology of UTI nor repetitive UTIs.  

In the absence of proof of a current disability of residuals of UTI, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  In the absence of any competent evidence of residuals of UTI during the appeal period, the Board must conclude the Veteran does not currently suffer from such a disability.  Without competent evidence of residuals of UTI due to disease or injury, the Board must deny the Veteran's claim. 

With regard to the Veteran's competence and credibility, while she has claimed entitlement to residuals of UTIs, she does not specifically assert that she has suffered from a UTI post-service or any residuals of the in-service UTIs and cystitis.  As detailed, she has asserted that she believes her symptoms in service are actually due to chlamydia.  In any event, the Veteran is not competent to provide an opinion of a current disability of the genitourinary system, as she does not have the requisite medical expertise.  In this regard, the presence of such disability is a complex medical question as it involves more than just lay observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The VA examination report is negative for objective findings of residuals of UTI.  Any assertions from the Veteran are outweighed by the objective clinical findings and conclusions made by a medical professional. 

Without a diagnosed chronic disability associated with residuals of UTI, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for residuals of UTI must be denied.  See Gilbert, supra.

Left hand disorder, to include arthritis

Initially, the Board notes that service connection is in effect for Raynaud's phenomenon which contemplates symptomatology associated with the left hand.  Also service connection is in effect for residuals of left thumb injury.  The Veteran is also claiming a left hand disorder, to include arthritis.

A March 2005 service treatment record reflects a complaint of arthritis in fingers for one month, mostly in the left hand.  The assessment was joint pain.  Upon laboratory testing and x-ray examination, the examiner's assignment was questionable early arthritis.  

In March 2007, the Veteran underwent a VA examination.  She reported that in 2003 she developed pain in the left hand in the 3rd, 4th and 5th fingers.  She was seen and given Motrin.  The pain is still in the area with no memory of trauma.  She reported pain upon arising in the morning.  She reported weakness, stiffness, and swelling.  She indicated that she utilized Motrin and exercise, and such would resolve in about 20 minutes and was not present through the remainder of the day.  Examination of the left hand was normal.  An x-ray examination of the left hand was normal.  The examiner diagnosed arthritis, left hand not found on examination; symptoms suggestive of peripheral neuropathy of both hands; and, fracture of left thumb with residuals.

Post-service treatment records do not otherwise reflect a disability of the left hand, other than symptoms associated with her Raynaud's phenomenon and left thumb.

While acknowledging the Veteran's left hand complaints during service, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a separate left hand disability, to include arthritis, other than the already service-connected Raynaud's phenomenon and residuals of left thumb injury.  As detailed, the VA examination report does not reflect any left hand disability, to include arthritis.  The Veteran has also not submitted any post-service medical evidence reflecting treatment for a left hand disability, other than for Raynaud's phenomenon and residuals of left thumb injury.

In the absence of proof of a current disability of a chronic left hand disability, there can be no valid claim.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225; McClain, supra.  In the absence of any competent evidence of a chronic left hand disability during the appeal period, the Board must conclude the Veteran does not currently suffer from such a disability.  Without competent evidence of a chronic left hand disability due to disease or injury, the Board must deny the Veteran's claim.  

With regard to the Veteran's competence and credibility, while she has claimed entitlement to a left hand disorder, her symptoms have been associated with Raynaud's phenomenon and residuals of left thumb injury which are separately rated.  Likewise, at the Board hearing the Veteran reported that her left hand symptoms were consistent with her Raynaud's phenomenon and she did not report any separate and distinct symptoms of the left hand.  Moreover, the Veteran is not competent to provide an opinion of a current disability, as she does not have the requisite medical expertise to attribute her symptoms to separate diagnoses as it is a complex medical question.  See Woehlaert, supra.  The VA examination report is negative for objective findings of a chronic left hand disability.  Again, she is being compensated for any Raynaud's symptoms associated with her left hand and residuals of left thumb injury.  The Veteran's contentions of a chronic disability are outweighed by the objective clinical findings and conclusions made by a medical professional. 

Without a diagnosed chronic disability associated with the left hand, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for left hand disability must be denied.  See Gilbert, supra.

Initial increased ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The appeal arises from the original assignment of disability evaluations following an award of service connection, thus the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).


Premature ventricular contractions

The criteria governing the evaluation of disabilities of the cardiovascular system pursuant to Diagnostic Codes 7000-7007, 7011, and 7015-7020 have guidelines as noted in 38 C.F.R. § 4.100.  Specifically, when evaluating a disability under these codes, there must be a determination made as to whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases.  38 C.F.R. § 4.100(a).  The Veteran takes Atenolol, specifically 50 milligram tablets twice a day for arrhythmias.  Per the most recent February 2011 VA examination report, she does not require continuous medication for heart disease but requires continuous medication for hypertension, which at this time is not service-connected.  She takes the medication for heart rhythm disturbance, hypertension, and headaches.  In January 2012, the Veteran began taking Verapamil in lieu of Atenolol but she was experiencing heart skipping and shortness of breath so she switched back to Atenolol the same month.

Additionally, even if the requirement for a 10 percent rating (based on the need for continuous medication) or 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) evaluation is met, METs testing is required in all cases except for a few exceptions.  38 C.F.R. § 4.100(b).  If left ventricular ejection fraction (LVEF) testing is not of record, the disability is to be evaluated based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.  38 C.F.R. § 4.100(c).  In March 2007, the Veteran underwent LVEF testing which was 60 to 65 percent.  The February 2011 VA examination cites to METs testing which was 13.4 and LVEF was 55 to 60 percent.

The cardiovascular system is rated under 38 C.F.R. § 4.104.  The Veteran's premature ventricular contractions is rated pursuant to Diagnostic Code 7011, sustained ventricular arrhythmias.  The Veteran has hypertension, and the issue of entitlement to service connection for such disease is currently in appellate status and is the subject of a Board Remand.  The Veteran does not have congestive heart failure, coronary artery disease, or myocardial infarction.  

Pursuant to DC 7011, a 100 percent rating is assigned for an indefinite period from date of a hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator (AICD) in place.  A 100 percent rating is also assigned for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7011. 

A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 30 percent rating is assigned when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on ECG, echocardiogram, or X-ray.  Finally, a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required warrants a 10 percent rating.  Id. 

As noted, the Veteran takes continuous medication for her premature ventricular contractions, hypertension, and headaches, in the form of Atenolol.  As such takes continuous medication, a 10 percent rating has been assigned.  However, a 30 percent rating is not warranted under this rating criteria as testing has not shown there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, and there have been no objective findings of cardiac hypertrophy or dilatation on ECG, echocardiogram, or X-ray.  A March 2007 chest x-ray examination was normal and the February 2011 VA examination report also reflects that the heart size was normal per x-ray examination.  

The Board has reviewed alternative diagnostic criteria to determine whether a disability rating in excess of 10 percent is warranted.  

For valvular heart disease, an active infection and three months following warrants a 100 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7000.  For any of the lesser ratings, valvular heart disease must be documented (by findings of physical examination and either echocardiogram, Doppler echocardiogram or cardiac catherization) along with other symptoms.  See 38 C.F.R. § 4.104, Diagnostic Code 7000. 

The Veteran does not have valvular heart disease.  October 2008 echocardiogram, EKG, and stress test were normal.  The February 2011 VA examiner specifically noted no history of valvular heart disease.  As a result, a rating under DC 7000 is not warranted because a finding of valvular heart disease is required for that rating.  

Supraventricular arrhythmias, rated under DC 7010, warrant a 30 percent rating when there is paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by electrocardiogram (ECG) or a Holter monitor.  38 C.F.R. § 4.104, DC 7010.  The evidence shows the Veteran does not have supraventricular arrhythmias, atrial fibrillation, or other supraventricular tachycardia.  Moreover, there is no objective evidence of paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by ECG or Holder monitor.  

The Board finds the severity of the Veteran's service-connected premature ventricular contractions is fully contemplated by the rating criteria.  The only symptom reported by the Veteran is a feeling of her "heart skipping" but she has denied shortness of breath or other associated symptoms.  The only reported symptom of shortness of breath was due to a change in medication from Atenolol to Verapamil but she switched back to Atenolol shortly thereafter.  The Veteran's subjective symptomatology and the objective findings are contemplated in the 10 percent rating assigned.  Therefore, a rating in excess of 10 percent for such disability is not warranted.

Status post repair of extensor hallucis longus tendon

The Veteran's status post repair of extensor hallucis longus tendon is rated noncompensably disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284 as this was determined by the RO to be the most closely analogous diagnostic code and pertains to foot injuries.  In this regard, the Board notes that 38 C.F.R. § 4.20 provides that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  A 10 percent disability rating contemplates moderate foot injury; a 20 percent disability rating contemplates moderately severe foot injury; and, a 30 percent disability rating contemplates severe foot injury.  The Note corresponding to the diagnostic criteria indicates that with actual loss of use of the foot, rate 40 percent.  

The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63. 

Examples under 38 C.F.R. 4.63 that constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent footdrop. 

VA's General Counsel stated that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion. Thus, the VA General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45, and the DeLuca case.  See VAOPGCPREC 9-98.  

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Service treatment records reflect that in January 1990 the Veteran sustained laceration of her right foot which required surgical repair of extensor hallucis longus tendon.  

On March 2007 VA examination, the Veteran reported pain in the toe and pain of 7 on a 10-point scale with weakness, stiffness, and lack of endurance, on standing and walking.  She noted exacerbation of pain though it appears randomly which she rated as an 8, more so at night when her toe is extending into the mattress and she changes position.  This will last for about an hour and ease with massage.  She remains in bed, thus no functional disabilities result.  She utilizes no assistive devices, but does use self-purchased inserts which do help.  This has had no effect on her occupation or her activities of daily living.  Examination of the feet and ankle showed full range of motion with dorsiflexion of the ankles as 0 to 20 degrees, plantar flexion 0 to 45 degrees, inversion 0 to 30 degrees, eversion 0 to 20 degrees and no change in motion upon repeated resistive testing of the ankles and toes and no additional limitation of motion was noted.  There was no pain, weakness or tenderness noted on examination.  She was able to stand on the heels, toe, invert, evert, and squat without any pain or difficulty and there was no functional loss noted.  The examiner diagnosed left toe laceration with residuals.  

In January 2010, the Veteran underwent a VA podiatry consultation.  She reported pain in the right foot/great toe area.  She described "sore" pain for 2 to 3 years getting worse, aggravated with ambulation and motion, particularly plantarflexion.  On physical examination, there was well healed surgical incision on the dorsal first metatarsal and pain with palpation along extensor hallucis longus tendon and with plantar flexion of the first MPJ with no pain with dorsiflexion.  

In February 2011, the Veteran underwent a VA examination.  She reported continued pain in the right great toe and she cannot bend the toe at all.  She reported pain of an 8 with constant achey soreness to the right great toe.  This is precipitated by prolonged walking more than 100 yard, prolonged standing more than 5 minutes and pressure on the big toe when laying prone.  This is alleviated by Motrin, rest, and non-weight bearing.  On physical examination, there was no swelling, heat, instability, or weakness, but there was painful motion, tenderness, and abnormal weight bearing.  Her gait was normal.  The examiner diagnosed status post repair of extensor hallucis longus tendon, right foot with no significant effects on occupation and daily activities.  An x-ray examination of the right toe was normal.  

Upon review of the evidence, the Board finds that the overall disability picture supports an initial 10 percent rating for moderate foot injury.  As detailed, due to the repair of the extensor hallucis longus tendon of the right toe, the Veteran continues to experience painful motion, an inability to bend the toe, tenderness, and abnormal weight bearing.  Her pain is aggravated by ambulation and motion.  In assigning this 10 percent rating, the Board has given consideration to the Veteran's complaints of pain and flare-ups affecting her right toe/foot.  In increased rating claims, an appellant's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See e.g., Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010); see also Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (to the effect that "as a layperson, the appellant is competent to provide information regarding the visible, or otherwise observable, symptoms of disability").  The provisions of 38 C.F.R. §§ 4.40 and 4.45 and the Deluca case have been considered providing a basis for assigning the initial 10 percent rating under Diagnostic Code 5284.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

However, after considering the VA examinations and VA treatment records, and the Veteran's own assertions, the Board finds that the evidence does not support a rating in excess of 10 percent.  Neither moderately severe nor severe disability is shown such as to warrant a 20 or 30 percent disability rating, respectively, under Diagnostic Code 5284.

Moreover, with respect to an even higher 40 percent rating for loss of use of the foot under Diagnostic Code 5284, while the Veteran's disability causes pain, the evidence does not show that she has actually lost the use of her foot.  She is able to walk and stand and her gait is normal.  The evidence demonstrates she has more function in the foot than would be served with an amputation stump.  See 38 C.F.R. § 4.63.  There is no evidence of ankylosis from this disability, shortening of the right extremity, or complete paralysis of the external popliteal nerve and consequent footdrop.  Id. 

Furthermore, other diagnostic codes for foot disabilities that provide for a rating higher than 10 percent are not more appropriate because the evidence of record does not support their application as there is no indication that such have been diagnosed or related to her service-connected status post repair of extensor hallucis longus tendon.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (flat foot), Diagnostic Code 5278 (claw foot), and Diagnostic Code 5283 (malunion or nonunion of the tarsal or metatarsal bones).  Therefore, these diagnostic codes cannot be applied.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

Accordingly, giving the Veteran the benefit of the doubt, an initial 10 percent rating, but no higher, is warranted for her status post repair of extensor hallucis longus tendon, right foot.  The benefit of the doubt has been resolved in her favor to this extent.  Gilbert, supra.

Hemorrhoids

The Veteran's service-connected hemorrhoids are rated as zero percent disabling pursuant to Diagnostic Code 7336.  Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a zero percent rating is warranted for hemorrhoids (external or internal) where there is evidence of mild to moderate symptomatology.  A 10 percent rating is warranted where there is evidence of large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, and frequent recurrences.  A 20 percent evaluation, the maximum allowed, is warranted where hemorrhoids are present, with persistent bleeding and secondary anemia, or with fissures.

The Veteran's service treatment records reflect she was treated for hemorrhoids in 1990 and a hemorrhoidectomy was performed.  Following such procedure, the Veteran reported intermittent recurrence.  

Upon VA examination in March 2007, the Veteran reported her in-service treatment for hemorrhoids and the subsequent hemorrhoidectomy.  She indicated a recurrence of hemorrhoids two years thereafter.  The Veteran reported that she had not been since as she self-treats her hemorrhoids.  She indicated that she has good control of her rectal sphincter, but noted leakage about once a week with staining of the underwear with no involuntary bowel movements.  The Veteran stated that she had bleeding with every bowel movement, which was noticeable on the paper, stool, and water.  No thrombosed hemorrhoids were noted.  Such had no effect on her occupation or activities of daily living.  Upon examination, the Veteran had a hemorrhoid present at the 6 o'clock position, but there was no sign of bleeding or fecal leakage.  Hemorrhoids were diagnosed.  

A February 2008 VA treatment record reflects no blood in the stool.  In December 2009, the Veteran reported blood on tissue after a bowel movement.  In April 2010, the Veteran reported that her hemorrhoids were acting up and were very painful.  Upon examination, the Veteran had an external hemorrhoid and older skin tags.  The internal examination revealed to blood or masses.  A June 2010 record reveals that the Veteran requested a stool softener for her hemorrhoids. 

A February 2011 VA examination reflects that the Veteran's hemorrhoids had been stable since their onset and were treated with medication.  It was noted that she had a history of occasional rectal bleeding.  Her current symptoms included pain.  It was observed that the Veteran had a history of hemorrhoids with occasional bleeding.  There were no recurrence without thrombosis.  Additionally, while there was a history of thrombosis, there was no recurrence of such.  There was no history of fecal incontinence or perianal discharge. Upon physical examination, there were no hemorrhoids found and there was only one 1cm anal skin tag at 6 o'clock.

Applying the schedular criteria to the evidence of record, the Board finds that the criteria for a compensable rating for hemorrhoids have not been met.  As detailed, while hemorrhoids were detected at the March 2007 VA examination and in April 2010, they were not described as large or thrombotic, or irreducible with excessive redundant tissue.  As detailed, both the March 2007 and February 2011 examiners commented that the hemorrhoids were not thrombosed.  Additionally, the Board acknowledges the Veteran's competent and credible testimony that her hemorrhoids bleed and flare-up; however, the evidence fails to demonstrate that the Veteran's hemorrhoids are large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, and frequent recurrences.  Rather, the evidence of record reflects that such result in mild or, at most, moderate symptomatology, which is consistent with a noncompensable rating under Diagnostic Code 7336.  Therefore, an initial compensable rating for hemorrhoids is not warranted. 

Alopecia areata

Under the rating criteria for the skin, the Veteran's alopecia areata is currently rated noncompensably disabling.  A noncompensable rating is warranted for alopecia areata manifested by loss of hair limited to scalp and face and a 10 percent rating is warranted for loss of all body hair.  See 38 C.F.R. § 4.118, Diagnostic Code 7831.

At the March 2007 VA examination, the Veteran reported hair loss from the forehead area extending around to the sides of the head into the back beginning in 1991.  Since then she has experienced further hair loss but the hair loss is limited strictly to the scalp area.  The examiner diagnosed alopecia areata of the scalp.  

An October 2008 VA dermatology treatment report reflects a 17 year history of hair loss.  She reported that the hair loss is getting worse and is mainly surrounding her face.  She reported that her scalp itches at times and will become red.  She was given Clobetasol solution recently but it did not work.  Upon physical examination, the examiner observed alopecia along the frontal and bilateral temporal scalp in a band like distrition with a diffuse patch of hair loss with scattered regrowth.  There was no erythema or scaling of the scalp.  The assessment was likely traction alopecia.  

In April 2009, the Veteran sought VA follow-up dermatology treatment.  Such record reflects the Veteran's report that she has had erythema to the scalp which has responded to the Clobatasol.  There has been some nice hair regrowth over the last 6 months, especially in the sideburn area.  Upon physical examination, there was alopecia along the frontal scalp there was marked thinning of the hair with mild hair regrowth.  There was a nice area of hair present along the sideburn area, but there were large 4 centimeter patches of alopecia along the postauricular area.  There was no erythema seen.  The assessment was traction alopecia.  

In July 2009, the Veteran sought VA dermatology treatment for traction alopecia involving the frontal and temporal scalp.  She has had minimal response to topical steroids.  The examiner observed significant hair loss at the frontal and temporal areas of scalp.  The Veteran's hair was braided.  The assessment was traction alopecia.  

The February 2011 VA examination report reflects hair loss around the edge of her hairline with good response to steroid injections every three months and Clobetosol applied twice daily to scalp and avoidance of hair chemicals.  The examiner noted that hair loss was involved on the scalp and face only.  

VA outpatient treatment records dated in January 2011 and June 2012 reflect traction alopecia affecting the frontal and fronto-parietal scalp that was noted to be improving.

Applying the schedular criteria to the evidence of record, the Board finds that the criteria for a 10 percent rating for alopecia have not been met.  As detailed, the Veteran's alopecia is manifested by loss of hair limited to the scalp and face.  The medical evidence does not reflect hair loss affecting other parts of the body and the Veteran has only voiced complaints of hair loss affecting the scalp and face.  The evidence of record, therefore, contains no probative medical or lay evidence to support a compensable disability rating.  Thus, the criteria for a 10 percent rating under Diagnostic Code 7831 have not been met.

Headaches

Service connection is in effect for migraine headaches, rated noncompensably disabling.  Such disability rating has been assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a zero percent evaluation is warranted with less frequent attacks; a 10 percent rating is warranted with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent evaluation is appropriate in cases of characteristic prostrating attacks occurring on an average of once a month over the last several months; and, with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 50 percent evaluation is in order.

A March 2007 VA examination report reflects the Veteran's report that she developed headaches in 2003 and she was given medications without relief.  She was advised that it was related to her blood pressure and she had medication changes for blood pressure and the headaches eased.  She noted headaches about once daily in the bilateral temple area with no extension to anywhere else on the head.  If she massages in the temple area, the headaches will resolve in about an hour.  She noted some aura of red and blue lights but denied nausea, emesis, photophobia, or phonophobia.  She is able to function when headaches are present.  The examiner diagnosed headaches.

The February 2011 VA examination report reflects the Veteran's reports of continued headache and blood pressure problems.  She takes Atenolol for blood pressure and headaches and takes Gabapentin (300 mg 3 times daily) for headaches.  She is able to function and perform activities of daily living and work as a correctional officer.  Stress at work can bring on the headaches.  She experiences headaches daily and it takes 45 minutes for the medicine to take effect.  The intensity was rated as a 8 on 10-point scale, intermittent localized to the eyes and left and right temples.  They are precipitated by bright lights and being stressed out at work.  They are alleviated by rest in a dark room, Atenolol and Gabapentin.  The examiner noted that the headaches occur weekly and the attacks are not prostrating, noting that ordinary activity is possible.  The headaches last minutes and are treated with continuous medication.  The examiner diagnosed headaches, non-prostrating and stated that there were no effects on work and daily activities.  

At the Board hearing, the Veteran reported that she experiences headaches when she receives steroid injections for hypertension.  The headaches are in her temple region and once she takes Motrin they go away.  

Upon review of the medical evidence of record, and statements and testimony of the Veteran, the Board has determined that a compensable disability rating is not warranted for headaches.  Over the course of this appeal, the Veteran has complained that she suffers from headaches ranging from daily to weekly.  But her headaches have not been characterized as prostrating attacks.  She has reported no interference with work or activities of daily living and any headaches experienced at work are alleviated by temple massage or prescribed medication.  The evidence of record during the entire course of this appeal does not support a finding that her headaches are manifested by characteristic prostrating attacks averaging one in 2 months over last several months.  Likewise, the evidence of record does not support a finding that the Veteran's headaches are manifested by completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran has been employed in a full-time capacity during the entire appeal period.  While the Veteran has reported that work stress can bring on headaches, she denied any interference with work.  For such reasons, the zero percent rating appropriately compensates the Veteran for her headaches.

Raynaud's phenomenon

Raynaud's syndrome warrants a 10 percent rating when characteristic attacks occur one to three times per week; a 20 percent rating where there are characteristic attacks occurring four to six times per week; a 40 percent rating where there are characteristic attacks occurring at least daily; a 60 percent rating with two or more digital ulcers and a history of characteristic attacks; and, a 100 percent rating with two or more digital ulcers plus autoamputation of one or more digits and a history of characteristic attacks.  38 C.F.R. § 4.104, Diagnostic Code 7117. 

Characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  These ratings are for the disease as a whole, regardless of the number of extremities involved or whether the nose or ears are involved.  38 C.F.R. § 4.104, Diagnostic Code 7117, Note.

A March 2007 VA examination report reflects complaints of tingling in both hands in 2003.  It was observed that the Veteran had been prescribed Gabapentin which helps.  She still noted tingling only with no other associated symptoms.  She has noted it occurs about 3 times a week and will appear randomly without cause, last for about 3 hours, and ease by itself.  She also experiences tingling in the feet which she experiences concurrently with tingling in the hands with the same symptoms and history.  The examiner diagnosed symptoms suggestive of peripheral neuropathy of both hands and both feet with no objective findings on examination.  

In July 2008, the Veteran underwent a VA peripheral nerves examination.  Paresthesias of both hands and feet was noted which has been steady and constant since 2003.  The Veteran reported color changes such as lighter color changes with exposure of the cold weather or cold winds specifically in the exposed parts such as both hands and she has paresthesias in the feet also.  She is not on medication.  For the tingling and numbness of both hands and feet the Veteran has intact sensation in both hands and feet and there was no muscular fasciculation.  There was no muscular atrophy or wasting.  The paresthesias are distal exacerbated by the cold weather.  All four extremities are involved.  The examiner stated that the clinical and objective findings were not suggestive of peripheral neuropathy but rather suggestive of Raynaud phenomenon.  

In August 2008, the Veteran underwent a VA skin examination.  The examiner noted that the Veteran has color change episodes of distal extremities both hands and feet and these changes are yellowish to white to her normal skin color.  These changes last for a period of about 2 hours.  These are precipitated by cold and not necessarily by emotional upset.  Although the Veteran is taking Gabapentin, the Veteran relates this is of questionable relief for her and she does have fatigue as a side effect.  These attacks are inclusive of pain and tingling and numbness in the extremities and this is worse in the right hand as she is right-handed.  The swelling is present of the digits and to a minor extent of the toes on this date.  These are precipitated by cold or cool weather.  The examiner diagnosed Raynaud's phenomenon affecting all extremities.

The February 2011 VA examination report reflects the Veteran's complaints of constant, painful joints, fingertips get white then cold, and no strength when they are cold.  She cannot grab the pen right and the fingertips and toes tingle constantly.  The symptoms are precipitated by cold weather.  The symptoms are alleviated by warm temperature with hot water.  She wears gloves in the winter time and wears shoes outdoors.  She takes 800 milligrams Motrin twice daily as needed for painful joints.  Raynaud's phenomenon affects all digits and lasts over 60 minutes.  The frequency is one or more times daily.  The symptoms of a characteristic attack are white, blue and red color changes, paresthesias, and numbness.  Conditions that precipitate an attack are exposure to cold and temperature changes.  There are no ulcerations or amputations.  

At the Board hearing, the Veteran reported that she wakes up with swollen hands which she soaks for relief and she takes Motrin or Tylenol.  Her feet also swell.  Her hands turn white and are extra sensitive to cold.  She experiences a sharp tingling pain.

As detailed, at the time of the March 2007 VA examination report although the Veteran reported symptoms indicative of Raynaud's phenomenon, she reported that such symptoms of tingling occurred about 3 times a week.  She denied any other associated symptoms and did not report any color changes.  Thus, based on the Veteran's subjective complaints documented in the examination report the 10 percent rating assigned from June 1, 2007 compensates her for her Raynaud's phenomenon symptomatology.  The July 2008 and August 2008 VA examination reports do not reflect the frequency of characteristic attacks, rather the examination reports reflect complaints of color changes, especially in the hands, and tingling and numbness of both the hands and feet.  In August 2008, the Veteran reported that the color changes last for a period of approximately two hours.  This examiner observed swelling of the digits and to a minor extent the toes.  On VA examination in February 2011, the Veteran reported that pain, color changes, numbness, and lack of strength of the fingertips and toes affected her constantly and can last for 60 minutes.  The frequency is one or more times daily.  Likewise, at the Board hearing the Veteran reported waking up on a daily basis with swollen hands, color changes, and sharp tingling pain.  As the 2008 VA examinations do not contain sufficient information to rate the Veteran's disability under the diagnostic criteria; in light of the Veteran's February 2011 and July 2012 complaints of daily symptoms, including tingling pain, numbness, color changes, and swelling; and affording the Veteran reasonable doubt, the Board finds that a 40 percent disability rating is warranted from July 17, 2008, the date of the VA examination which documents a worsening of symptoms since the March 2007 VA examination.   A 60 percent rating is not warranted as the subjective complaints and objective findings do not show digital ulcers.

Other considerations

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected disabilities; however, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities of premature ventricular contractions, status post repair of extensor hallucis longus tendon, hemorrhoids, alopecia areata, headaches, and Raynaud's phenomenon with the respective established criteria found in the rating schedule.  In this regard, the Board finds that the Veteran's symptomatology associated with each disability is fully addressed by the rating criteria under which such disability is rated.  Specifically, the rating criteria addresses the Veteran's cardiac complaints, her functional difficulty due to her repair of the extensor hallucis longus tendon, the pain and bleeding associated with her hemorrhoids, the hair loss from her alopecia areata, the duration and intensity of her headaches, and her neurological complaints related to her Raynaud's phenomenon.  There are no additional symptoms of her service-connected disabilities that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected disabilities.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence reflects that the Veteran has been employed throughout the course of the appeal.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.


ORDER

Service connection for residuals of UTI is denied.

Service connection for a left hand disorder, to include arthritis, is denied.

An initial rating in excess of 10 percent for premature ventricular contractions is denied.

An initial rating of 10 percent, but no higher, for status post repair of extensor hallucis longus tendon is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial compensable rating for hemorrhoids is denied.

An initial compensable rating for alopecia areata is denied.

An initial compensable rating for headaches is denied.

Prior to July 17, 2008, an initial rating in excess of 10 percent for Raynaud's phenomenon is denied.

As of July 17, 2008, an initial 40 percent rating, but no higher, for Raynaud's phenomenon is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Residuals of left foot cold injury

Initially, the Board notes that service connection is in effect for Raynaud's phenomenon which contemplates symptomatology associated with the left foot.  The Veteran is also claiming residuals of left foot cold injury.  

The Veteran reportedly had a 1995 cold injury affecting the left foot during service.  

In March 2007, the Veteran underwent a VA examination.  She reported that in 1995 her left foot got significantly cold during a field exercise and she was taken to a medical center where she was rewarmed without difficulty.  There were no changes to the skin and she returned to duty.  Since that time, she reported no difficulties with the foot and no residuals associated with the cold injury.  Examination of the left foot was normal.  The examiner diagnosed cold weather injury, left foot, without residuals, and symptoms suggestive of peripheral neuropathy of each foot.  

A January 2010 VA podiatry consultation reflects that the Veteran complained of symptoms associated with the right foot/toe but the assessment was left foot tendonitis.  It is not clear whether there were actually left foot tendonitis or this diagnosis was pertaining to the right foot.  In any event, in light of the reported diagnosis pertaining to the left foot, the Board finds that the Veteran should be afforded a VA examination to assess the nature and etiology of her claimed left foot disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hypertension

A June 20, 1986 Report of Medical History reflects that the Veteran checked the 'Yes' box for 'high blood pressure.'  The examiner noted a history of hypertension and it was noted that she used medication up to last year.  A June 20, 1986 Report of Medical History reflects a blood pressure reading of 140/98.  Repeat blood pressure testing showed readings of 142/98 and 144/100.  The examiner diagnosed elevated diastolic blood pressure.  A handwritten notation reflects that on July 19, 1986 three blood pressure readings were taken which were:  130/82, 128/80, and 124/80.  The examiner noted normal blood pressure and no medication.  It appears that on June 20, 1986 the Veteran was initially deemed not qualified for service, but on July 19, 1986 she was deemed qualified for service.  

In February 1995, the Veteran underwent a gynecological evaluation and she checked that she has had high blood pressure.  An April 2004 service treatment reflects hypertension, poor control.  A September 2004 record reflects hypertension, well controlled.  An August 2005 record reflects an assessment of hypertension.  A November 2006 record reflects an assessment of hypertension.

The March 2007 VA examination report reflects the examiner's notation that the Veteran was diagnosed with hypertension prior to entry into active duty, and the opinion that her hypertension was not exacerbated by active duty.

However, in light of the normal blood pressure readings documented on retesting in July 1986, a determination should be made as to whether the Veteran's hypertension pre-existed service and, if so, whether it was aggravated beyond the natural progression of the disease.  Also, there has been some suggestion that the Veteran's hypertension is aggravated by her service-connected premature ventricular contractions.  See 38 C.F.R. § 3.310.  Thus, the Veteran should be afforded a VA examination to assess the nature and etiology of her hypertension.
Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of her claim of entitlement to service connection for hypertension.  Such should be accomplished on remand.

Residuals of left thumb injury

The Veteran's left thumb disability is rated noncompensably disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5228, which contemplates a 10 percent rating for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Also a 10 percent rating is warranted for favorable ankylosis of the thumb, minor or major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5224.  

The February 2011 VA examination report reflects the Veteran's complaints related to the left thumb, specifically pain in the joint and an inability to bend the left thumb.  There are objective findings related to both the left and right thumbs.  On range of motion testing, there were no findings related to the left thumb but with regard to the right thumb, there was objective evidence of pain following repetitive motion and additional (or new) limitation of motion due to pain.  Also it was noted that there was ankylosis of the right thumb.  The examiner diagnosed status post left thumb injury with residuals.  As it is not known whether the objective findings documented in the VA examination report are pertaining to the right or left thumb, the Board finds that the Veteran should be afforded a new VA examination to assess the severity of his left thumb disability.  

Major depressive disorder

The Veteran's major depressive disorder is rated 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  

The Veteran's most recent VA examination was conducted in July 2008.  The Veteran has continued to undergo regular VA outpatient treatment at the Temple (Central Texas) VA Medical Center.  At the Board hearing, the Veteran testified that she is isolated and irritable and sometimes has homicidal or suicidal ideation.  Likewise, a September 2011 VA outpatient treatment record reflects the Veteran's report of having "crazy thoughts" of wanting to hurt her ex-husband but had not acted on it.

In light of the continued treatment and testimony of a worsening of symptoms, the Board has determined that the Veteran should be afforded another VA examination to assess the current nature and severity of her major depressive disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

In light of these matters being remanded, associate updated VA treatment records dated from July 31, 2012 with the claims folders or Virtual VA folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate her claim of entitlement to service connection for hypertension as secondary to her service-connected premature ventricular contractions.  

2.  Associate with the claims folder or Virtual VA folder updated VA treatment records from the Temple (Central Texas) VAMC for the period from July 31, 2012, to the present.

3.  After obtaining all outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her claimed left foot disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  The examiner should respond to the following:

a)  Please identify all diagnoses associated with the left foot, separate and distinct from Raynaud's phenomenon, to include a determination as to whether the Veteran has tendonitis; 

b)  For any disorder of the left foot identified, please indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that it had its clinical onset during the Veteran's period of service or is related to such period of service, to include a cold injury.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements and testimony of record.

4.  After obtaining all outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her hypertension.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  The examiner should respond to the following:

(A) Did the Veteran's hypertension clearly and unmistakably pre-exist her entry into active duty?

(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing hypertension did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?
 
If there was an increase in severity of the Veteran's hypertension during service, was that increase clearly and unmistakably due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  If not, is it at least as likely as not (a 50 percent or higher degree of probability) as not that the Veteran's hypertension is casually related to any incident of service?

(B)  Is it at least as likely as not that the Veteran's hypertension was caused or aggravated by her premature ventricular contractions?   If the examiner finds that the Veteran's hypertension was aggravated by her premature ventricular contractions, he or she should indicate what measurable degree of hypertension is due to her service-connected premature ventricular contractions?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  

5.  After obtaining all outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the impairment the Veteran has resulting from residuals of left thumb injury.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated studies (specifically including range of motion studies indicating additionally any further limitations due to pain or on exacerbation) should be performed.  Clinical findings should be described in detail.

The examiner should provide an assessment of whether the left thumb disability results in limitation of motion of the thumb with a gap between the thumb pad and the fingers; whether there is favorable or unfavorable ankylosis, whether it has caused any limitation of motion of other digits on the left hand, and whether the service-connected disability interferes with overall function of the hand.  The examiner should distinguish symptomatology associated with the service-connected left thumb disorder with the symptomatology associated with any other disabilities, to include Raynaud's phenomenon.

6.  After obtaining all outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current severity of her major depressive disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

The examiner should be asked to comment on the severity of the Veteran's major depressive disorder, and specify the degree of occupational or social impairment due to her service-connected major depressive disorder.  Examination findings should be reported to allow for evaluation of major depressive disorder under 38 C.F.R. § 4.130, Diagnostic Code 9434, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to her major depressive disorder.  A GAF score and an analysis of its meaning should be provided.  

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


